UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2286


In re: JOHN MARSHALL UNDERWOOD, JR.,

                    Petitioner.



                 On Petition for Writ of Mandamus. (2:17-cr-00029-1)


Submitted: April 30, 2021                                         Decided: May 11, 2021


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John Marshall Underwood, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Marshall Underwood, Jr., petitions for a writ of mandamus seeking an order

from this court directing federal officials to implement certain protective measures at the

Federal Correctional Institution Ashland in light of the COVID-19 pandemic.             In a

supplemental petition, Underwood requests that this court investigate alleged mishandling

of prisoners’ mail. We conclude that Underwood is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Mandamus relief is available only when the

petitioner has a clear right to the relief sought and “has no other adequate means to attain

the relief [he] desires.” Murphy-Brown, 907 F.3d at 795.

       The relief sought by Underwood is not available by way of mandamus.

Accordingly, we deny the petition for writ of mandamus. * We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




       *
        This opinion has no effect on Underwood’s appeals in Nos. 20-6782 and 21-6457,
which remain pending.

                                             2